Title: From Benjamin Franklin to Francis Coffyn, 13 February 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Sir,
Passy, Feb. 13. 1779.
Yours of the 5th. Instant is now before me. I hope the Correspondence between us, as it will henceforth be in one hand, may be carried on with more punctuality than heretofore. I approve of what you have done for our Prisoners, and desire you to continue that Service. Those now with you may be forwarded to Orient, where they will be received on board one of our Cruizers.
As the Accounts from Mr Fitzgerald do not mention whether the Men were Americans who had been Prisoners, or whether they were placed with him by your Orders, I request Information from you on these Points, & to know what became of those Men.
I have the honor to be Sir &c.
(signed) B Franklin
Mr. Coffin, Dunkirk
